IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-91,215-01


                     EX PARTE JACOB DOUGLAS ELLISON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. W13588-1 IN THE 355TH DISTRICT COURT
                               FROM HOOD COUNTY


         Per curiam.

                                             ORDER

         Applicant entered an open plea of guilty to aggravated sexual assault of a child and was

sentenced by a jury to ninety-nine years’ imprisonment. The Second Court of Appeals affirmed his

conviction. Ellison v. State, No. 02-18-00056-CR (Tex. App. — Fort Worth August 22, 2019) (not

designated for publication). Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         On June 17, 2020, this Court remanded the application to the trial court to obtain affidavits

and findings addressing Applicant’s ineffective assistance of trial counsel claims. On August 5,

2020, this Court received the supplemental record after remand. In response to this Court’s remand
                                                                                                2

order, the trial court made findings of fact and conclusions of law.

        On November 17, 2020, this Court received a supplemental filing from Hood County, which

contains an amended habeas application filed by Applicant on the Article 11.07 habeas form in Hood

County on an unspecified date. The amended application contains three additional grounds for

review. This Court has reviewed those additional grounds and finds them to be without merit.

        Based on the trial court’s findings and conclusions and this Court’s independent review of

the entire record, relief is denied.



Filed: December 9, 2020
Do not publish